INGRAHAM, J.
The premises owned by the plaintiff in this ac- . tion are situated on the easterly side of Greenwich street, about 56 .feet soiith of Hammond street. The lot has a frontage of 19 feet 8 inches on Greenwich street, and an average depth Of 62 feet. Upon this lot is an old two-story and attic brick building. The plaintiff ..acquired the property by deed dated February 1, 1877, occupied the premises for a residence up to 1885, and since that time has rented the property. The elevated railroad structure is about seven feet ..from the building at its nearest point. The rent received by the plaintiff was at first $60 a month, but was subsequently reduced, when it was fixed at $40 a month, which is the present rental agreed .to be paid, but the tenant is in considerable arrears of rent. The court allowed $3,500 for fee damages, and a total of $4,025 as rental .damages; the period covered by this last award being upwards of 13 years, and the sum awarded being $300 per year. In consideration of all .the testimony, we think these awards were moderate, and amply sustained by the evidence. The defendants complain of the size of this award for rental damages, but it must bo considered .-that the period is over 13 years, and it certainly is not the fault -of the plaintiff that she has been compelled to wait such a long *753time before a trial of the action. The evidence is that the communication with lower part of the city by the surface roads is quicker than that of the elevated roads, and, in view of this fact, it is difficult to see what possible benefit to this property the elevated railroad can be. It certainly is no advantage to have a large number of people carried past her house each day between the upper and lower parts of the city, and she gets no benefit from adjoining stations.
We are satisfied, from all the testimony, that the awards were moderate, and the judgment should be affirmed, with costs. All concur.